Citation Nr: 1226796	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 percent from May 13, 1963 to December 31, 1985, in excess of 30 percent from January 1, 1986 to November 30, 1995, and as of January 1, 1997 for arthritic changes and a dysplastic left hip with left leg shortening (hereinafter 'left hip disability').

2.	Entitlement to an increased evaluation on an extraschedular basis for a left hip disability.

3.	Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to November 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and March 2006t rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran also testified at Board hearings at the RO in Boston, Massachusetts in June 2006 and October 2008.  These transcripts have been associated with the file.

This case was previously brought before the Board in February 2009 and July 2010 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The Board notes that a June 2000 private treatment record notes that the Veteran is suffering from a 10 inch scar on his left hip as a result of his left hip arthroplasty.  The Board also observes that the March 2005 VA examiner noted significant amounts of muscle atrophy in the Veteran's left thigh, calf, and gluteus maximus.  However, the issues of entitlement to service connection for scars and muscle atrophy, as secondary to the Veteran's service-connected left hip disability have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The issues of entitlement to an increased rating on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	From May 13, 1965 to November 30, 1995 the Veteran's left hip disability was manifested by pain, a left leg shortening discrepancy, and a shallow acetabulum.   

2.	As of January 1, 1997 the Veteran's left hip disability was manifested by moderately severe residuals of a left hip replacement including pain, weakness, and limitation of motion.  

3.	As of August 31, 1990 the Veteran's left knee disability showed no compensable limitation of flexion or abduction, but x-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 30 percent, but no higher, from May 13, 1965 to November 30, 1995 for a left hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5255 (2011).

2.	The criteria for an evaluation of 50 percent, but no higher, as of January 1, 1997 for a left hip disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5054 (2011).

3.	The criteria for an initial evaluation of 10 percent for arthritis of the left hip have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the July 2004 rating decision, the Board finds that providing him with adequate notice in the November 2006 letter followed by a readjudication of the claim in the March 2012 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in August 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in March 2005 and August 2007 for his hip disability claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  

There is no objective evidence that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of the appeal, the Veteran's left hip disability has been evaluated under two main and different diagnostic codes.  The first is Diagnostic Code 5255 which provides a 10 percent evaluation for malunion of the femur with slight knee or hip disability.  A 20 percent evaluation is assigned for moderate knee or hip disability and a 30 percent evaluation for marked knee or hip disability.  A 60 percent evaluation is assigned where there is a fracture of the surgical neck of the femur with false joint.  A 60 percent can also be assigned for a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weightbearing preserved with aid of brace.  An 80 percent evaluation is assigned for a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a (2011).  This rating criterion has remained unchanged during the pendency of the appeal.

The second main diagnostic code used during the appeal relates to ratings for residual disability following a prosthetic replacement of a hip joint.  Diagnostic Code 5054 provides that 30 percent is the minimum evaluation following a hip replacement.  A 50 percent evaluation is warranted where there are moderately severe residuals of weakness, pain or limitation of motion.  An evaluation of 70 percent is warranted for markedly severe residual weakness, pain, or limitation of motion for a prosthetic replacement of the head of the femur or of the acetabulum.  Thereafter, an evaluation of 90 percent is warranted for painful motion or weakness such as to require the use of crutches.  An evaluation of 100 percent is assigned for the one year period following implantation of prosthesis.  Id.  The rating criterion for this Diagnostic Code has remained unchanged during the pendency of the appeal.  For informational purposes the normal range of motion of the hip is considered to be 0 to 125 degrees flexion and 0 to 45 degrees abduction.  38 C.F.R. § 38 C.F.R. § 4.71, Plate II (2011).

From May 13, 1965 to November 30, 1995

The Board observes that the Veteran was assigned a 20 percent evaluation for his left hip disability from May 13, 1965 to December 31, 1985 under Diagnostic Code 5255.  The Veteran was assigned a 30 percent evaluation for his left hip disability from January 1, 1986 to November 30, 1995.  See June 2005 rating decision.  As discussed below, the Board finds that the Veteran meets the criteria for a 30 percent evaluation for the period from May 13, 1965 to November 30, 1995.

In a September 1963 statement from the Veteran's private physician, it was noted the Veteran was suffering from left hip pain, but no heat, swelling, or redness.  He was also noted to walk with a limp and the Veteran reported he had to sit and rest if he walked any distance because of severe left hip pain.
The examiner noted a .5 inch left leg discrepancy.  He also noted muscle atrophy of the Veteran's left calf and thigh, but no loss of motion.  X-rays showed a shallow acetabulum.  The head of the femur was not displaced, but there was no true ball and socket joint present due to the shallow acetabulum.  The Board notes that although no arthritic changes were noted on this examination, an October 1961 service treatment record noted early arthritis changes of the Veteran's left hip.

A statement from March 1991 noted the Veteran suffered from congenital dysplasion of the left hip.  He had also developed arthritis and increasing pain.  The physician stated he was required to use crutches.  

The Veteran's private physician submitted a statement in May 1998.  He reported that he had first seen the Veteran in December 1985 and x-rays showed a dysplastic hip with arthritic changes.  It was also noted he suffered from a shallow acetabulum and uncovered femoral head.

The Board has reviewed the evidence pertaining to the period from May 13, 1965 to November 30, 1995, but there is no indication an evaluation in excess of 30 percent is warranted.  In this regard, the Board observes that the Veteran's symptoms included pain, a left leg shortening discrepancy, and a shallow acetabulum, or hip socket.  The Board takes the evidence of femoral disabilities, included with the Veteran's hip disability residuals, to warrant a 30 percent disability.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent rating.  See 38 C.F.R. § 4.7.

The Board has also considered alternative Diagnostic Codes to determine if a higher rating is warranted.  Diagnostic Code 5275 pertains to shortening of the bones of the lower extremity.  To be awarded a 10 percent evaluation under this Diagnostic Code, the Veteran's left leg shortening would have to measure 1.25 to 2 inches.  The September 1963 examiner noted a .5 inch discrepancy, which would not entitle the Veteran to a compensable evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a.  

The Board has also considered Diagnostic Code 5250 which pertains to ankylosis of the hip.  However, there is no evidence that the Veteran suffered from favorable or unfavorable ankylosis of the left hip from May 13, 1965 to November 30, 1995.  As such, this Diagnostic Code is not for application.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252 the Veteran could be awarded a compensable evaluation if he had flexion of the left thigh limited to 45 degrees.  There is no evidence from May 13, 1965 to November 30, 1995 that the Veteran had left thigh flexion limited to 45 degrees or less.  As such, this Diagnostic Code does not apply.  38 C.F.R. § 4.71a.  

Although Diagnostic Code 5054 pertains to pain and limitation of the hip, it is applicable after a hip replacement.  The Veteran did not have his hip replacement surgery prior to November 30, 1995 and as such, this Diagnostic Code does not apply.  38 C.F.R. § 4.71a.  

The Board acknowledges that the Veteran believes his left hip disability warrants a higher rating prior to November 30, 1995.  However, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected hip disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent for his left hip disability prior to November 30, 1995.  The Board has considered whether the benefit of the doubt rule applies to the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

As of January 1, 1997

As noted above, the Veteran was assigned a 30 percent evaluation for his left hip disability as of January 1, 1997.  This was based on the residuals following his left hip replacement.  38 C.F.R. § 4.71A, Diagnostic Code 5054.  As discussed below, the Board finds that a 50 percent evaluation, but no higher, is appropriate as of January 1, 1997.

The Veteran's left hip disability was originally rated under Diagnostic Code 5255 for impairment of the femur.  As of January 1, 1997 his left hip disability was rated under Diagnostic Code 5054 for status post hip replacement.  Assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case,' Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the Veteran's left hip replacement surgery in December 1995, the change of the Veteran's evaluation from Diagnostic Code 5255 to 5045 is appropriate.

In a May 2000 private treatment record the Veteran was noted to have excellent range of motion of his left hip.  He reported that he had been hunting and walking vigorously with no progressive symptoms of his left hip.  X-rays show noted progressive loosening and an intact arthroplasty.

A June 2000 private treatment record indicated the Veteran had a left leg discrepancy of .25 inches.  There was significant muscle atrophy noted and a significant limp on the left side.  His range of motion was 90 degrees flexion, 30 degrees external rotation, 10 degrees internal rotation, and 40 degrees abduction.  

A November 2000 private treatment record noted the Veteran's complaints of pain in his left buttock and thigh, which was precipitated by walking or sitting.  It was noted he did not have pain on range of motion testing of the left hip.  On range of motion testing he had flexion limited to 90 degrees with external and internal rotation to 15 degrees.  All other range of motion testing was marked as "within normal limits."

A January 2002 statement by the Veteran's private physician indicated that he had seen the Veteran in December 1985 and at that point he was suffering from osteoarthritic changes and a dysplastic hip.  He also stated that at his last examination of the Veteran in July 2001 there was evidence that his prosthesis was loosening as well as pain in the left hip, muscle atrophy, a 2 centimeter leg length discrepancy, and limitation of motion.  

A January 2005 statement from the Veteran's friend stated that she had observed the Veteran's limp as early as the 1970's.  She also stated that as of 1990 when the Veteran closed his business he was using crutches to compensate for his left hip disability.

The Veteran was afforded a VA examination in March 2005.  He reported that the pain in his left hip had increased in severity over the previous year.  The Veteran reported that he was unable to walk the full length of a supermarket aisle without leaning on the cart for assistance.  He stated he could walk approximately 100 yards without difficulty, but could not walk for more than 10 to 15 minutes without rest.  He stated that he used Motrin to help with the pain.  He reported that did not use a cane, but that his left hip disability limited his ability to dance, play with his grandchildren, and garden.  There was no indication that the Veteran was regularly using crutches at this examination.

The examiner noted that the Veteran did not have a significant limp and he was able to bend over and remove his socks and shoes without hesitation.  The examiner did notice a significant amount of thigh, calf, and gluteus maximus muscle atrophy.  See also October 2008 Board hearing transcript.  The Veteran was also noted to have a 1 inch shortening of the left extremity.  He had 115 degrees of active flexion and 30 degrees of abduction.  His extension was to 20 degrees.  These ranges of motion were consistent on repetition.  

In a July 2006 VA treatment record it was noted the Veteran was using crutches, but was also suffering from chronic kidney disease.  In a December 2006 statement the Veteran stated that since being treated at the VA Medical Center he had received an in-shoe lift, a cane, crutches, and a knee brace in an effort to help stabilize his balance.

The Veteran was also afforded a VA examination in August 2007.  He reported that he had frequent, but intermittent, use of a cane to help with his left hip symptoms.  He also stated that he could stand for more than 1 hour, but not more than 3.  On range of motion testing he had left hip flexion to 110 degrees, extension to 10 degrees, abduction to 15 degrees, adduction to 5 degrees, internal rotation to 20 degrees, and external rotation to 30 degrees.  There was no additional loss of range of motion on repetitive testing.  On x-ray there was no evidence of loosening of the prosthesis and no recent fracture or dislocation.

A VA examiner reviewed the claims file and offered an opinion in July 2009.  He noted the July 1990 x-ray showed a tipped and shallow acetabulum, with the femoral head still present, but with lateral luxation.  There was evidence consistent with degenerative joint disease.  It was also noted the Veteran's left sacroiliac joint was also involved with the upper two-thirds essentially not present.

He noted the September 1993 x-ray showed the left femoral head was collapsed and mottled compatible with advanced degenerative disc disease as well as slipping of the capital femoral epiphysis in the distal past.  The femoral head remained laterally luxated and the superior joint space was essentially gone.  There were also several large cysts noted in the femoral head.

The July 2009 VA examiner reviewed the August 1995 x-ray and stated that the femoral head appeared essentially unchanged from the 1993 x-rays.  He diagnosed the Veteran with advanced osteoarthritis of the left hip.

The Board has reviewed the evidence pertaining to the period as of January 1, 1997 but there is no indication an evaluation in excess of 50 percent is warranted.  In this regard, the Board observes that the Veteran's symptoms included pain, some limitation of motion, and weakness.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent rating.  See 38 C.F.R. § 4.7.

The Board has also considered alternative Diagnostic Codes to determine if a higher rating is warranted.  As noted above, to be awarded a 10 percent evaluation for a left leg shortening discrepancy, the Veteran's left leg shortening would have to measure 1.25 to 2 inches.  The March 2005 VA examiner noted a 1 inch discrepancy, which would not entitle the Veteran to a compensable evaluation under Diagnostic Code 5275.  38 C.F.R. § 4.71a.  

The Board has also considered Diagnostic Code 5250 which pertains to ankylosis of the hip; however as of January 1, 1997 there is no evidence of left hip ankylosis.  As such, this Diagnostic Code is not for application.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252 the Veteran could be awarded a compensable evaluation if he had flexion of the left thigh limited to 45 degrees.  The evidence of record indicates that at a June 2000 appointment the Veteran had flexion to 90 degrees.  As there is no evidence that the Veteran had left thigh flexion limited to 45 degrees or less, this Diagnostic Code does not apply.  38 C.F.R. § 4.71a.

Finally, under Diagnostic Code 5255, under which the Veteran was previously evaluated, an evaluation in excess of 50 percent would only be awarded for a fracture of the surgical neck of the femur, with false joint or a fracture of the shaft or anatomical neck of the femur.  There is no evidence of a fracture of the femur and as such, the Board believes the Veteran is appropriately rated under Diagnostic Code 5054.

The Board acknowledges that the Veteran believes his left hip disability warrants a higher rating as of January 1, 1997.  However, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected hip disability.  See Moray, supra; Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2) (2011).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent for his left hip disability as of January 1, 1997.  The Board has considered whether the benefit of the doubt rule applies to the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Entitlement to a Separate Evaluation Based on Arthritis of the Left Hip

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  See id., Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the metacarpal joints are considered groups of minor joints, ratable on a parity with major joints.

The Veteran's left hip has been noted to show arthritis when reviewing x-rays.  See e.g. May 1998 private statement noting arthritic changes in December 1985 x-ray.  The first objective evidence of limitation of motion of the left hip arises from an August 1990 private treatment record where it was noted the Veteran had flexion limited to 120 degrees.  The Veteran was also noted to have flexion limited to 90 degrees in a June 2000 private treatment record.  As the Veteran has not demonstrated a compensable limitation of motion of the left hip, he should be awarded a 10 percent evaluation for his arthritis.  See Diagnostic Code 5003, supra.

Accordingly, a 10 percent evaluation for osteoarthritis of the left hip is granted.


ORDER

Entitlement to an evaluation of 30 percent, but no higher, for a left hip disability is granted effective May 13, 1963 to November 30, 1995.

Entitlement to an evaluation of 50 percent, but no higher, for a left hip disability is granted effective January 1, 1997.

Entitlement to a separate evaluation for osteoarthritis of the left hip is granted.


REMAND

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's left hip disability.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.

In this case, the Veteran contends that his left hip disability has caused marked interference with his employment.  At his June 2006 Board hearing he testified that he had to maintain self employment starting in 1972 because this was the only way he could control his work schedule when his left hip was bothering him.  See also May 2009 statement.  

As such, the Board finds that the extraschedular portion of Veteran's claim for an increased evaluation for his left hip disability must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

The Board acknowledges there is evidence in the claims file indicating that the Veteran has experienced trouble maintaining employment due to his left hip disability.  As noted above, the Veteran testified to this fact at his June 2006 and October 2008 Board hearings.  The August 2007 VA examiner also stated that the Veteran's left hip disability had significant effects on his employment.  
As noted in the July 2010 Board remand, the Veteran is claiming he has been precluded from obtaining substantial employment due to his service-connected left hip disability.  The AOJ was instructed to adjudicate the Veteran's claim for a TDIU.  The AOJ provided a supplemental statement of the case in March 2012 and denied the Veteran's claim for a TDIU.

In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a). 

Although the AOJ provided a supplemental statement of the case in March 2012 with regard to the issue of entitlement to a TDIU, the Board finds that the Veteran should be scheduled for a VA examination and the examiner should be asked to conduct a physical examination of the Veteran, review the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disability makes him unemployable.  See 38 U.S.C.A. § 5103A(d)  (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.	Submit the claim for an increased evaluation for a left hip disability to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

2.	The AOJ should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for entitlement to a TDIU. 

3.	After the Veteran has been provided a reasonable opportunity to provide evidence in accordance with the above directives, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities cause marked interference with his employment or, in the alternative, render him unable to secure or maintain substantially gainful employment.  

Any opinion should be accompanied by an explanation regarding how the Veteran's service-connected disabilities cause marked interference with employment or an inability to follow a substantially gainful employment.  If the examiner cannot determine whether the Veteran's service-connected disabilities cause marked interference with his employment without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly specify so in the report with an explanation as to why.

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is less than 50% likelihood).  The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


